NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KENNETH P. BEYERS,
Petitioner,

V.

DEPARTMENT OF STATE,
Respondent.

2012-3099

Petition for review of the Merit Systems Protection
Board in case no. DC3330110538-1-1.

ON MOTION

ORDER

Kenneth P. Beyers moves to reinstate his petition for
review.

On June 15, 2012, this court dismissed Beyers’ petition
for failure to file a brief.

Upon consideration thereof,

IT IS ORDERED THAT:

 

KEN`NETH BEYERS V. STATE 2

The motion will be granted, the court’s June 15, 2012
order will be vacated, the court’s mandate will be recalled,
and the petition will be reinstated if Beyers files his brief
within 30 days from the date of filing of this order.

F0R THE CoURT

 1 7  /s/ J an Horbaly
Date J an Horbaly

Clerk

cc: Kenneth P. Beyers (informal brief form enclosed)
Austin Fulk, Esq.

326

\LED
EALS FOH


JuL 1 7 2012
JANH!JRBALY
CLEIK